 Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 1 of 10


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO
BRYAN MUÑIZ BETANCOURT
              Plaintiffs,
       v.                                                    CIVIL ACTION
ECONO RIAL LLC, PALMEIRA, INC.,
JOSE RIAL GARCIA, Does 1-100
              Defendants.


                       COMPLAINT AND DEMAND FOR JURY TRIAL
       Plaintiff, Bryan Muñiz Betancourt, represented by counsel, hereby complains and
alleges as follows:
                                     INTRODUCTION
       1.     An employer’s obligation to pay its employees minimum wages is more than a
matter of private concern between the parties. That obligation is founded on a compelling
public policy judgment that members of a modern, humane society are not simply indentured
servants but are entitled to work a livable number of hours at a livable wage. Minimum wage
laws mark the boundary between a humane society and its Industrial Era precursor of child
labor, company scrip, and eighteen-hour work days. In addition, the statutes and regulations
compelling employers to pay minimum wages and overtime were designed not only to
benefit individual workers but also to serve a fundamental societal goal: reducing
unemployment by giving the employer a disincentive to concentrate work in a few
overburdened hands and an incentive to instead hire additional employees. Especially in
today’s economic climate, the importance of spreading available work to reduce
unemployment cannot be overestimated.
       2.     This case arises out of Defendants systemic, company-wide unlawful treatment
of the Plaintiff (and others similarly situated low-level employees) who pays the plaintiff an
average of five dollars per hour, less than the minimum compensation under the federal Fair
Labor Standards Act (“FLSA”).




                                                                                            1
  Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 2 of 10


                                           JURISDICTION
       3.      This Court has jurisdiction over the claims asserted in this action pursuant to
28 U.S.C. § 1331, because the action arises under a federal statute, 29 U.S.C. §§ 216, 217 and
supplemental jurisdiction for the state-law claim under the laws of Puerto Rico.
       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391. A substantial part
of the events and the omissions giving rise to Plaintiff’s claims occurred in this district.
                                               PARTIES
       5.      Defendants, Econo Rial LLC, Palmeira, Inc., and Jose Rial García are owners
and operators of a supermarket and grocery store doing business as “Supermercado Econo
Rial” and “Econo Rial de Canovanas”, which is located at: CARR. NUM 185 KM 9
CENTRO COMERCIAL PLAZA RIAL CANOVANAS, PR 00729 (GPS Coordinates:
18.374180,-65.901376), https://goo.gl/maps/3eRVpPe1hUgPDcAk7 (hereinafter collectively
referred to as “Econo Rial” “Econo Rial LLC” “Defendant” or “Defendants”). There are no
corporate formalities between Defendants. They are mere alter egos of Co-Defendant Jose
Rial García. Defendants have been and continue to be “employers” engaged in interstate
“commerce” within the meaning of the FLSA, 29 U.S.C. § 203. At all relevant times,
Defendants have employed and continue to employ baggers as “employee[s]” within the
meaning of the FLSA. At all relevant times, Defendants have had gross operating revenues
far in excess of $500,000.
       6.      Plaintiff Bryan Muñiz Betancourt was, from March 1, 2010 to Saturday, June
22, 2019, Plaintiff worked as a bagger for Defendants.
       7.      As a bagger, Plaintiff worked at grocery store or supermarket, helping put
purchased groceries into bags for customers and frequently carrying those bags out to
customers' cars.
       8.      Defendants did not pay Plaintiff directly. Rather, Econo Rial represented it
granted plaintiff the “privilege” of working for Econo Rial and earning “tips” from customers
that were helped by Plaintiff. As a condition to maintain this “privilege,” Econo Rial
requested from Plaintiff (and others similarly situated) to do work at the supermarket, such




                                                                                               2
 Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 3 of 10


as: organize products, shopping carts, follow any instruction given by a supervisor, sweep the
floor, staying additional time given the needs of the store, completing a timesheet during high
seasons, stay additional during the Christmas holidays, New Years, and Three King Day.
       9.       Plaintiff’s was an employee of the Defendant.
       10.      The general manager of the supermarket operated by Econo Rial, Julio Bonilla,
testified under oath on November 15, 2019 that baggers at Econo Rial supermarket are
employees of the Defendant.
       11.      Plaintiff work schedule was Monday - Saturday from 2:00 p.m. to 9:00 p.m.
       12.      Plaintiff earned anywhere from $30.00 - $40.00 per day in tips directly from
       clients. The highest that he earned on one occasion was $40.00. That said, there were
       times were his daily income was much lower than $30.00, as the supermarket serves
       an area were many low-income families are located.
       13.      While Plaintiff was an employee of the supermarket, Defendant did not
       provide Plaintiff any marginal benefit, such as special payments to match the
       minimum wage, performance bonuses, health insurance, worker’s compensation
       (“Fondo del Seguro del Estado”), Christmas bonuses or any other benefit, directly or
       indirectly. Moreover, Defendant did not make any mandatory withholding or
       contributions to any state, municipal or federal agency, such as the social security
       administration, taxes, and other mandatory contributions under state and federal law.
       Simply put, Plaintiff was not “on the payroll.”
       14.      Defendant knew that it was required to withhold payroll taxes (federal and
       state income tax and FICA (Social Security/Medicare) tax) from employee pay; it
       knew that it was required to report the amount of withholding for Plaintiff to the
       proper tax collection agencies; it knew that it was required to submit FICA tax and the
       employer portion of the taxes to the IRS on a scheduled basis; it knew it was required
       to report employee income on Form W-2 each year, including cash income. The
       following persons have direct knowledge of these unlawful practices:
             a. Mr. José Rial, defendant’s president




                                                                                             3
 Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 4 of 10


             b. Ms. Jossie Rial, daughter of José Rial
             c. Does 1-100, employees of the defendants directly associated with the payroll,
                  including all attorneys and accountants of the defendant from March 1, 2010 to
                  June 22, 2019 who counseled and assisted the defendants with its payroll
                  practices.
       15.        The following persons have direct substantive knowledge of the nature and
extend of Plaintiff’s work at Econo Rial LLC or may provide testimony to impeach the
credibility of defendant’s employees:
             a. Mr. José Rial, defendant’s president (direct knowledge of illegal business
                  practices)
             b. Ms. Jossie Rial (direct knowledge of illegal business practices)
             c. Ricardo Pizarro García (direct knowledge of illegal business practices)
             d. Saul Berrios(direct knowledge of illegal business practices)
             e. Orlando Salgado (direct knowledge of illegal business practices)
             f. Bertha Bou (direct knowledge of illegal business practices)
             g. Edwin Diaz (direct knowledge of illegal business practices)
             h. Yazmin Sanchez (direct knowledge of illegal business practices)
             i. Carlos Villegas
             j. Ruben Doe
             k. David Garcia
             l. Carlos Villegas
             m. Ana Rodriguez
             n. Yarett Doe
             o. Jose Doe (Bagger)
             p. Josué Doe (Bagger)
             q. Alberto Doe (bagger)
             r. Joshua A Doe (bagger)
             s.   Joshue T Doe (bagger)




                                                                                              4
Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 5 of 10


          t. Luis Doe (bagger)
          u. Calimba Doe (bagger)
          v. Josue Doe (bagger)
          w. Jan Aviles (bagger)
          x. Jesriel Doe (bagger)
          y. Sammy Doe (bagger)
          z. Rosandra Doe (cashier)
          aa. Joselin Doe (cashier)
          bb. Witto Maldonado
          cc. Francisco Doe
          dd. Lilibeth Doe
          ee. Mirta Doe
          ff. Adrián Velázquez
          gg. Héctor Pérez
          hh. Felix Navarro
          ii. Juan Medina
          jj. Ashley Machuca
          kk. Jesús Flores
          ll. Julio Bonilla (father)
          mm.        José Morales
          nn. Alma Lopez
          oo. José Lanzó
          pp. Luis Ramírez
          qq. Manuel doe
          rr. Andi doe
          ss. Does X (an employee or former employee who will testify as to the nature and
             extent of Plaintiff’s work).
    16.      Defendant has been subject to private lawsuits or administrative proceedings




                                                                                        5
  Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 6 of 10


by employees in the past related to compensation to workers, including baggers.
       17.     Defendant has been subject to lawsuits or administrative proceedings by the
federal or state government in the past related to compensation to workers, including baggers.
       18.     Defendant has been forced to pay compensation to workers in the past because
of its payroll practices.
       19.     The overtime wage provisions set forth in § 206 and § 207 of the FLSA, apply
to Defendants. Plaintiff was not in a position involving work that falls within any exception
or exemption set forth in 29 U.S.C. § 213(a)(1).
       20.     In his role as bagger, Plaintiff did not exercise discretion or independent
judgment.
       21.     Much of Plaintiff’s time at work was spent on basic tasks.
       22.     During the relevant period, Plaintiff did not determine what work was to be
done or in what time frame. Work assignments were generated by Econo Rial. Plaintiff had
only a occasional minor role in readjusting his time schedule assignments, if he requested it
and it was approved. Such rare variations did not involve the exercise of significant or any
discretion.
       23.     Plaintiff did not have the authority to hire, fire, or promote employees,
determine their pay rates or benefits, or give raises. Plaintiff was unable to make other
personnel decisions.
       24.     Plaintiff did not have the authority to decide whether or not a an employee
should be disciplined for an infraction or what the discipline would be.            Disciplinary
decisions were made by Plaintiff’s superiors and/or dictated by Mr. Jose Rial. Plaintiff’s
opinions were given little, if any, weight.
       25.     Plaintiff did not have a role in training technicians or determining what training
other employees were to receive. He did not receive any training either.
       26.     Plaintiff did not determine the tools and equipment to be used on the job.
Materials, if any, were either provided directly by the Defendant.
       27.     Defendants treated Plaintiff and all other similarly situated baggers as exempt




                                                                                               6
  Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 7 of 10


from the minimum wage and overtime requirements of the FLSA.
       28.    Plaintiff routinely worked more than 7 hours a day and 40 hours per week for
Defendants. Plaintiff regularly worked 7 hour days at the supermarket from Monday to
Saturday, as well as occasional Sundays.
       29.    On average, Plaintiff worked at least 42 to 45 hours per week.
       30.    During the long hours he put in at Econo Rial, Defendants did not provide for
Plaintiff to take uninterrupted meal breaks or other rest breaks.
       31.    Plaintiff had non-exempt duties.
       32.    Defendant did not compensate Plaintiff in accordance with minimum wage
laws and for hours over 40 that he worked in a given week, and did not pay a rate of one-and-
one-half times his regular pay for these hours.
       33.    Plaintiff was fired from the Econo Rial supermarket in June 22, 2019. Class-
Wide Factual Allegations
       34.    Defendants have intentionally and repeatedly engaged in a practice of
improperly paying baggers less than the minimum wage and overtime requires of the FLSA.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff.


                        FIRST CLAIM FOR RELIEF (FLSA)
              FAILURE TO PAY REQUIRED MINIMUM WAGE, OVERTIME, AND
                             KEEP ACCURATE RECORDS
                         (FLSA, 29 U.S.C. §§ 207 and 211(c))
       35.    Plaintiff allege and incorporate by reference the preceding paragraphs of this
complaint as if fully alleged herein.
       36.    At all relevant times, Defendants have been and continue to be “employers”
engaged in interstate “commerce” within the meaning of the FLSA, 29 U.S.C. § 203. At all
relevant times, Defendants have employed and continue to employ baggers as “employee[s]”
within the meaning of the FLSA. At all relevant times, Defendants have had gross operating
revenues far in excess of $500,000.
       37.    Because Defendant willfully violated the FLSA by paying less than the
minimum wage and failing to pay overtime, a three-year statute of limitations applies to such




                                                                                           7
  Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 8 of 10


violations, pursuant to 29 U.S.C. § 255.
       38.     Econo Rial has willfully and intentionally engaged in a widespread pattern and
practice of violating the provisions of the FLSA, as detailed herein, by paying less than the
minimum wage, failing to pay overtime, and thereby failing and refusing to pay the them
proper hourly wage compensation in accordance with § 206 and § 207 of the FLSA.
       39.     Plaintiffs was not employed in a “bona fide executive, administrative, or
professional capacity” pursuant to 29 U.S.C. § 213(a)(1) and corresponding regulations.
Plaintiff is not subject to any other exemptions set forth in the FLSA or administrative
regulations.
       40.     As a result of Defendants’ violations of the FLSA, Plaintiff, as others, have
suffered damages by being denied minimum and overtime wages in accordance with § 206
and § 207 of the FLSA.
       41.     Defendants have not made a good faith effort to comply with the FLSA with
respect to its compensation of Plaintiff.
       42.     At all relevant times, Defendants willfully, regularly, and repeatedly failed and
continue to fail to make, keep, and preserve accurate time records required by the FLSA, 29
U.S.C. § 211(c), with respect to its baggers, including Plaintiff. Through this course of
conduct, Defendants have deprived Plaintiff of the records necessary to calculate with
precision the overtime compensation due to them.
       43.     As a result of Defendants’ unlawful acts, Plaintiff has been deprived of
minimum and overtime compensation in amounts to be determined at trial, and is accordingly
entitled to recovery of such amounts, liquidated (double) damages, prejudgment interest,
attorneys’ fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b) as well as any
other legal and equitable relief the Court deems just and proper.


               SECOND CLAIM FOR RELIEF (PUERTO RICO LAW 80)
                         UNLAWFUL TERMINATION
                       (FLSA, 29 U.S.C. §§ 207 and 211(c))




                                                                                              8
  Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 9 of 10


         44.      Plaintiff allege and incorporate by reference the preceding paragraphs of this
complaint as if fully alleged herein.
         45.      Plaintiff is entitled to additional compensation in accordance with Act 80. Act
80 provides a remedy in the event of employee termination without just cause. See Hoyos v.
Telecorp Communications, Inc., 488 F.3d 1, 6 (1st Cir. 2007); Alvarez-Fonseca v. Pepsi Cola
of P.R. Bottling, Co., 152 F.3d 17, 28 (1st Cir. 1998). Under Act 80, once an employee
proves that he or she was discharged and alleges that his dismissal was unjustified, his or her
employer must establish by a preponderance of the evidence that the discharge was for good
cause.
         46.      Econo Rial wrongfully terminated (without just cause) the Plaintiff on June 22,
2019. Defendant, as an employer, is unable to meet the burden of proving that Plaintiff’s
dismissal was justified. According to Law 80, "in every action instituted by an employee
claiming the benefits [of Law 80] the employer is bound to plead in his answer to the
complaint, the facts that led to the dismissal, and prove that it was justified ..." P.R. Laws
Ann. tit. 29 § 185k. Varela Teron v. Banco Santander de Puerto Rico, 257 F. Supp. 2d 454
(D.P.R. 2003).
         47.      Defendant’s intentional conduct described herein violated Plaintiff’s integrity,
which caused damages to the plaintiff. See also Soc. de Gananciales v. Royal Bank de P.R.,
145 D.P.R. 178 (1998).
         48.      Plaintiff hereby request jury trial on all issues so triable.
                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, pray for the following relief:
               1. That the Court find that Econo Rial has violated the minimum wage and
                  overtime provisions of the FLSA, 29 U.S.C. § 207 as to Plaintiff.
               2. That the Court find that Econo Rial has violated the record-keeping provisions
                  of the FLSA, 29 U.S.C. § 211(c) as to Plaintiff.
               3. That the Court find that Econo Rial’s wage and hour violations as described
                  have been willful;



                                                                                                9
Case 3:19-cv-02087-JAG Document 1 Filed 11/21/19 Page 10 of 10


       4. That the Court award to Plaintiff compensatory and liquidated damages for
          unpaid minimum wage and overtime compensation, including interest, and
          statutory penalties according to proof at trial pursuant to 29 U.S.C. § 201 et
          seq. and the supporting United States Department of Labor regulations.
       5. That the Court enjoin Econo Rial to cease and desist from their violations of
          the FLSA described herein and to comply with the FLSA.
       6. That Plaintiff be awarded reasonable attorneys' fees and costs pursuant to
          FLSA 29 U.S.C. § 216(b).
       7. That the Court award Plaintiff all remedies under Act 80 of the Commonwealth
          of Puerto Rico, including the statutory severance provided by Act 80-1976 and
          compensatory damages because Plaintiff was terminated without just cause and
          has been subjected to acts that violate his or her integrity.
       8. That the Court award such other and further relief as this Court may deem
          appropriate.

DATED: NOVEMBER 21, 2019

                                LAW OFFICES OF VELEZ COLON
                                421 AVE MUÑOZ RIVERA
                                TENTH FLOOR
                                SAN JUAN PR 00918
                                TEL: (787) 599-9003
                                Attorney for Plaintiff


                                S/JOSE CARLOS VELEZ-COLÓN, ESQ.
                                USDC-PR NO.: 231014
                                jcvelezcolon@gmail.com




                                                                                     10
